PER CURIAM:
Epitomized Opinion.
Fuerst brought action .to recover $275 he claimed he deposited in the National City Bank, for which he did not get credit. Three witnesses testified positively that the deposit was made, and the bank introduced evidence of its system of banking, which tended to prove, inferentially, that the deposit could not have been received by it. The Municipal Judge found in favor of Fuerst. The Appellate Court held:
1. That the established rule of law which is, that a verdict will not be disturbed unless it is clearly and manifestly against the weight of evidence not having been overcome in this case the judgment will be affirmed.